UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4446



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GUISEPPE L. WALLACE, JR., a/k/a Little Joe,
a/k/a Little,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.   Charles H. Haden II,
District Judge. (CR-02-101)


Submitted:   May 28, 2004                  Decided:   July 28, 2004


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Schles, STOWERS & ASSOCIATES, Charleston, West Virginia, for
Appellant. Kasey Warner, United States Attorney, John L. File,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Guiseppe     L.    Wallace,    Jr.,      appeals    his      guilty-plea

conviction to one count of conspiracy to distribute cocaine base,

in violation of 21 U.S.C. § 846.

               On appeal, Wallace asserts that the district court erred

by applying a two-level firearm enhancement pursuant to U.S.

Sentencing Guidelines Manual § 2D1.1 (2001).                           The Guidelines

provide for a two-level increase in offense level for drug offenses

“[i]f a dangerous weapon (including a firearm) was possessed.”

USSG § 2D1.1(b)(1).              “The adjustment should be applied if the

weapon was present, unless it is clearly improbable that the weapon

was connected with the offense.”                  USSG § 2D1.1(b)(1), comment.

(n.3).        The district court’s enhancement under § 2D1.1(b)(1) is

reviewed for clear error.            United States v. McAllister, 272 F.3d

228, 234 (4th Cir. 2001).            After careful review of the record, we

find     no    error   in    the    district      court’s    application        of    the

enhancement.       Id.; United States v. Kimberlin, 18 F.3d 1156, 1160

(4th Cir. 1994); United States v. Mena-Robles, 4 F.3d 1026, 1036

(1st Cir. 1993). Moreover, we reject Wallace’s contention that the

district       court’s      application      of   the    Guidelines         created   an

unconstitutional         presumption      that    possession      of    a   firearm    is

reasonably foreseeable in every drug trafficking case.                          USSG §

2D1.1(b)(1), comment. (n.3).




                                        - 2 -
           Accordingly, we affirm Wallace’s conviction and sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -